DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an optical element comprising: a first optically-anisotropic layer consisting of a cured layer of a composition including a first liquid crystal compound, wherein the first optically-anisotropic layer has 0.24 or more of a refractive index anisotropy Δn550 which is measured with light having a wavelength of 550 nm, the first optically-anisotropic layer has a first liquid crystal alignment pattern in which a direction of an optical axis derived from the first liquid crystal compound continuously changes rotationally in at least one in-plane direction, and in the first liquid crystal alignment pattern, in a case where a length Λ over which the direction of the optical axis rotates 180° in a plane is defined as a single period, the length Λ of the single period is 1.6 μm or less, wherein the first liquid crystal compound is a compound represented by Formula (I), 

    PNG
    media_image1.png
    91
    395
    media_image1.png
    Greyscale

in Formula (I), P1 and P2 each independently represent a polymerizable group, L1 and L2 each independently represent a single bond or a divalent linking group, X represents —CH2—, Y represents -CH2- or -O-, —S—, R1 to R4 each independently represent a substituent, m1 to m4 each independently represent an integer of 0 to 4, and in a case where R1 to R4 are each present in plurality, R1’s to R4’s each may be the same or different from each other.
Claim 7 recites, inter alia, an optical element comprising: a first optically-anisotropic layer consisting of a cured layer of a composition including a first liquid crystal compound, wherein the first optically-anisotropic layer has 0.24 or more of a refractive index anisotropy Δn550 which is measured with light having a wavelength of 550 nm, the first optically-anisotropic layer has a first liquid crystal alignment pattern in which a direction of an optical axis derived from the first liquid crystal compound continuously changes rotationally in at least one in-plane direction, wherein the first liquid crystal compound is a compound represented by Formula (I), 

    PNG
    media_image1.png
    91
    395
    media_image1.png
    Greyscale

in Formula (I), P1 and P2 each independently represent a polymerizable group, L1 and L2 each independently represent a single bond or a divalent linking group, X represents —CH2—, Y represents -CH2- or -O-, —S—, R1 to R4 each independently represent a substituent, m1 to m4 each independently represent an integer of 0 to 4, and in a case where R1 to R4 are each present in plurality, R1’s to R4’s each may be the same or different from each other.
None of the prior art of record alone or in combination discloses the claimed invention.
Escuti (US 2016/0033698) discloses an optical element (see figure 2, for instance) comprising: a first optically-anisotropic layer (100) consisting of a cured layer of a composition including a first liquid crystal compound (‘Bragg LCPG’; [0079]-[0080]), wherein the first optically-anisotropic layer has 0.24 or more of a refractive index anisotropy Δn550 which is measured with light having a wavelength of 550 nm ([0016]), the first optically-anisotropic layer has a first liquid crystal alignment pattern in which a direction of an optical axis derived from the first liquid crystal compound continuously changes rotationally in at least one in-plane direction (see figure 2, for instance; [0073]), and in the first liquid crystal alignment pattern, in a case where a length Λ over which the direction of the optical axis rotates 180° in a plane is defined as a single period, the length Λ of the single period is 1.6 μm or less ([0081]).
Masaki (JP2005015406A) discloses an optical element, wherein the first liquid crystal compound is a compound represented by Formula (I) (see compounds A-8,. A-9, A-14, A-19 and A-36 of Masaki, and paragraphs [0021]-[0025]), 

    PNG
    media_image1.png
    91
    395
    media_image1.png
    Greyscale

in Formula (I), P1 and P2 each independently represent a polymerizable group, L1 and L2 each independently represent a single bond or a divalent linking group, X represents —C(Rxa)(Rxb)—, in which Rxa and Rxb each independently represent a hydrogen atom or a substituent, Y represents —C(Rya)(Ryb)—, —O—, —NRyn—, or —S—, in which Rya and Ryb each independently represent a hydrogen atom or a substituent, and Ryn represents a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R1 to R4 each independently represent a substituent, m1 to m4 each independently represent an integer of 0 to 4, and in a case where R1 to R4 are each present in plurality, R1’s to R4’s each may be the same or different from each other.
However, neither Escuti nor Masaki discloses wherein the first liquid crystal compound is a compound represented by Formula (I), 

    PNG
    media_image1.png
    91
    395
    media_image1.png
    Greyscale

in Formula (I), P1 and P2 each independently represent a polymerizable group, L1 and L2 each independently represent a single bond or a divalent linking group, X represents —CH2—, Y represents -CH2- or -O-, —S—, R1 to R4 each independently represent a substituent, m1 to m4 each independently represent an integer of 0 to 4, and in a case where R1 to R4 are each present in plurality, R1’s to R4’s each may be the same or different from each other, nor would it have been obvious to do so in combination.
Claims 2-4, 6 and 8 are allowed by virtue of dependency from claims 1 and 7, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/7/2022